Case 1:20-cv-21553-MGC Document 172-1 Entered on FLSD Docket 06/22/2020 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA




   PATRICK GAYLE, et al.                                                Case No. 20cv21553

   Petitioners,

   v.

   MICHAEL W. MEADE,
   Field Office Director, Miami Field Office, U.S.
   Immigration and Customs Enforcement et al.,

   Respondents.

   ______________________________________________

                     DECLARATION OF ACTING OFFICER IN CHARGE
                                LIANA J. CASTANO

   I, Liana J. Castano, Acting Officer in Charge (OIC), make the following statements under oath and
   subject to the penalty of perjury:

          1. I am employed by U.S. Department of Homeland Security (DHS), Immigration and
             Customs Enforcement (ICE), and currently serve as the Acting OIC of the Krome
             Service Processing Center (Krome). I am also an Assistant Field Office Director
             (AFOD) at Krome. I have held this position since September 2, 2018.

          2. I provide this declaration based on my personal knowledge, belief, reasonable inquiry,
             and information obtained from various records, systems, databases, other DHS
             employees, employees of DHS contract facilities, and information portals maintained
             and relied upon by DHS in the regular course of business. This declaration responds to
             Item 2(j) of the court’s order of June 5, 2020 and is applicable to Krome, Broward
             Transitional Center (BTC), and Glades County Detention Center (Glades).

          3. As of 11:00 a.m. on June 22, 2020, ICE detained 1088 detainees at Krome, BTC, and
             Glades.

          4. ICE is housing 407 detainees at BTC; 387 detainees at Krome; and 294 at Glades.

          5. Of the 1088 detainees, 824 detainees or 76% are considered to be subject to mandatory
             detention.
Case 1:20-cv-21553-MGC Document 172-1 Entered on FLSD Docket 06/22/2020 Page 2 of 2



         6. Of the 407 detainees housed at BTC, 104 have criminal convictions and 303 do not
            have criminal convictions. However, 89 of the 303 detainees with no criminal
            convictions are pending criminal charges.

         7. Of the 387 detainees housed at Krome, 234 have criminal convictions and 153 do not
            have criminal convictions. However, 111 of the 153 detainees with no criminal
            convictions are pending criminal charges.

         8. Of the 294 detainees housed at Glades, 209 have criminal convictions and 85 do not
            have criminal convictions. However, 67 of the 85 detainees with no criminal
            convictions are pending criminal charges.


                                                      Digitally signed by LIANA J
                                                      CASTANO
                                                      Date: 2020.06.22 15:59:19 -04'00'

   DATED: June 22, 2020               _____________________________________
                                      Liana J. Castano
                                      Assistant Field Office Director
                                      Enforcement and Removal Operations
                                      U.S. Immigration and Customs Enforcement
